Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-512557 cited by Applicant in view Ago et al.

JP2017-512557 discloses adaptor main body wherein adaptor main body is to be provided between drive part provided at robot arm and surgical instrument and adaptor main body include a drive transmission to transmit driving force from drive part to surgical instrument ,  rotation restriction portion provide and configured to restrict rotations of drive  transmission member wherein rotation restriction portion restricts rotations of drive transmission member in a stew her main body and rotation restriction portion release restriction of rotation of drive transmission member in a state where detached from adaptor main body, see paragraph 11 and fig 4 and 5 and 1 .  JP2017-512557 lacks disclosing stopper. Ago et al discloses stopper in pargraph 102.   It would have been obvious to one of ordinary skill in the art before effective filing sate of combine the adaptor main body of JP2017-512557 with stopper of Ago et al for improved control. 

Allowable Subject Matter
Claims 2-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose stopper body include attachment portion to detachable attach stopper body to adaptor main body ,  and restrict movement of stopper body with respect adaptor main body,  guide rails , grasp portions to resiliently deform part of stopper body , rotation restriction portion is inclined by predetermined angle , fist discrimination portion in which one side portion of stopper body is smaller than other side , plurality of rotation restriction portion , resiliently deformable portion include slit formed at portion of stopper body . 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846